Title: Thomas Jefferson to William Wirt, 14 August 1814
From: Jefferson, Thomas
To: Wirt, William


          Dear Sir  Monticello Aug. 14. 14.
          I have been laying under contribution my memory, my private papers, the printed records, gazettes & pamphlets in my possession to answer the enquiries of your letter of July 27. and I will give you the result as correctly as I can. I kept no copy of the paper I sent you on a former occasion, on the same subject, nor do I retain an exact recollection of it’s contents. but if in that I stated the question on the loan office to have been in 1762. I did it with too slight attention to the date, altho’ not to the fact. I have examined the journals of the House of Burgesses of 1760.1.2. in my possession, and find no trace of the proceeding in them. by those of 1764. I find that the famous a Address to the king, and Memorials to the Houses of Lords & Commons, on the proposal of the stamp act, were of that date; and I know that mr Henry was not a member of the legislature when they were passed. I know also, because I was present, that
			 Robinson (who died in May 1766.) was in the chair on the question of the loan office. mr Henry then must have come in between these two epochs, and consequently in 1765. of this year I have no journals to refresh my memory. the first session was in May, and his first remarkable
			 exhibition there was on the motion for the establishment of an office for lending money on mortgages of real property. I find in
			 Royle’s Virginia gazette of the 17th of that month, this proposition for the loan office brought forward, it’s advantages detailed, and the plan explained; and it seems to have been done by a borrowing member, from the feeling
			 with which the motives are expressed; and to have been preparatory to the intended motion. this was probably made immediately after that date, and certainly before the 30th which was the date of mr Henry’s famous resolutions. I had been intimate with mr Henry from the winter of 1759.60. and felt an interest in what concerned him, & I can never forget a particular exclamation of his in the debate which 
                   electrified his hearers. it had been urged that from certain unhappy circumstances of the colony, men of substantial property had contracted debts which, if exacted suddenly, must ruin them
			 & their families, but with a little indulgence of time might be paid with ease. ‘what, Sir, exclaimed mr Henry, in animadverting on this, is it proposed then to reclaim the Spendthrift from his dissipation and extravagance, by filling his pockets with money?’ these expressions are indelibly
			 impressed on my memory. he laid open with so much energy the spirit of favoritism on which the proposition was founded, & the abuses to which it would lead, that it was crushed in it’s birth.
			 abortive motions are not always entered on the journals, or rather they are rarely entered. it is the modern introduction of Yeas and Nays which has given the means of placing a rejected motion
			 on
			 the journals: and it is likely that in this case the Speaker, who, as treasurer, was to be the loan officer, and had the direction of the journals, would chuse to omit an entry of the motion in this case. this accounts sufficiently for the
			 absence of any trace of the motion on the journals. there was no suspicion then (as far at least as I knew) that
			 Robinson had used the public money in private loans to his friends, and that the
			 secret object of this scheme was to transfer those debtors to the public, and thus clear his accounts. I have diligently examined the names of the members on the journals of 1764.
			 to see if any
			 were
			 still living to whose memory we might recur on this subject, but I find not a single one now remaining in life.
          Of the parsons’ cause I remember nothing remarkable. I was at school with mr Maury during the years 1758. & 1759. and often heard him inveigh against the iniquity of the act of 1758. called the two-penny act. in 1763 when that cause was decided in Hanover, I was a law-student in Williamsburg, and remember only that it was a subject of much conversation, and of great paper-controversy, in which
			 Camm, &
			 Colo Bland were the principal champions.
          The disputed election in which mr Henry made himself remarkable must have been that of Dandridge & Littlepage in 1764. of which however I recollect no particulars, altho’ I was still a student in Williamsburg, & paid
			 attention to what was passing in the legislature.
          I proceed now to the Resolutions of 1765. the copies you inclose me and that inserted by judge Marshal in his history, and copied verbatim by Burke, are really embarrassing by their differences. 1. that that of the 4. resolutions taken from the records of the House is the genuine copy of what they passed, as amended by themselves, cannot be doubted. 2. that mr Henry’s the copy which mr Henry left sealed up is a true copy of these 4. resolutions, as reported by the committee, there is no reason to doubt. 3. that judge Marshal’s version of 3. of these resolutions (for he has omitted one altogether) is from an unauthentic source, is sufficiently proved by their great variation from the record in diction, altho equivalent in sentiment. but what are we to say of mr Henry’s 5th and of Marshal’s two last, which we may call the 6th and 7th resolutions? the 5th has clearly nothing to justify the debate and proceedings which one of them produced. but the 6th is of that character, and perfectly tallies with the idea impressed on my mind of that which was expunged. Judge Marshal tells us that two were disagreed to by the house, which may be true. I do not indeed recollect it, but I have no recollection to the contrary. my hypothesis then is this, that the two
			 disagreed to were the 5th and 7th. the 5th because merely tautologous of the 3d & 4th and the 7th because leading to individual persecution, for which no mind was then prepared: and that the 6th was the one passed by the House, by a majority of a single vote, & expunged from the Journals the next day.I was standing at the door of communication between the house and lobby during
			 the debate and vote, & well remember that after the numbers on the division were told, and declared from the chair,
			 Peyton Randolph (then Atty Genl) came out at the door where I was standing, and exclaimed ‘by god, I would have given 100. Guineas for a single vote.’ for one vote would have divided the house, and
			 Robinson was in the chair who he knew would have negatived the resolution.mr Henry left town that evening, or the next morning; and Colo Peter Randolph, then a member of the Council, came to the H. of Burgesses about ten aclock of the forenoon, and sat at the clerk’s table till the house-bell rang, thumbing over the volumes
			 of Journals to find a precedent of expunging a vote of the house, which he said had taken place while he was a member, or clerk of the house, I do not recollect which. I stood by him at the end
			 of
			 the table a considerable part of the time, looking on as he turned over the leaves; but I do not recollect whether he found the erasure. in the mean time some of the timid members, who had voted
			 for
			 the strongest resolution, had become alarmed, and as soon as the house met a motion was made and carried to expunge it from the journals.
			 and here I will observe that Burke’s statement of mr Henry’s consenting to withdraw two resolutions, by way of compromise with his opponents is entirely erroneous. I suppose the original journal was among those destroyed by the British, or it’s
			 obliterated face might be appealed to. it is a pity this investigation was not made a few years sooner, when some of the members of the day were still living. I think enquiry should be
			 made of judge Marshal for the source from which he derived his copy of the Resolutions. this might throw light on the 6th and 7th which I verily believe and especially the 6th to be genuine in substance.On the whole I suppose the 4. resolutions which are on the record were past and retained by the House; that the 6th is that which was passed by a single vote and expunged, and the 5th & 7th the two which judge Marshal says were disagreed to.that mr Henry’s copy then should not have stated all this is the remaining difficulty. this copy he probably sealed up long after the transaction; for it was long afterwards that these resolutions, instead
			 of the Address & Memorials of the preceding year, were looked back to as the commencement of legislative opposition. his own judgment may, at a later date, have approved of the rejection of
			 the 6th and 7th altho’ not of the 5th and he may have left & sealed up a copy, in his own handwriting, as approved by his ultimate judgment. this, to be sure, is conjecture, and may rightfully be rejected by any one to whom
			 a more plausible solution may occur: and there I must leave it.
           the address of 1764. was drawn by Peyton Randolph. who drew the Memorial to the Lords I do not recollect: but mr Wythe wrote that to
			 the Commons. it was done with so much freedom that, as he has told me himself, his colleagues of the Committee shrunk from it as wearing the aspect
			 of treason, and
			 smoothed it’s features to it’s
			 present form. he was indeed one of the very few, (for I can hardly 
                  barely speak of them in the plural number) of either character, who, from the commencement of the contest, hung our connection with Britain on it’s true hook, that of a common king. his unassuming
			 character however, made him appear as a follower, while his sound judgment kept him in a line with the freest spirit.by these resolutions mr Henry took the lead out of the hands of those who had heretofore guided the proceedings of the House, that is to say, of
			 Pendleton, Wythe, Bland, Randolph, Nicholas. these were honest and able
			 men, had begun the opposition on the same grounds, but with a moderation more adapted to their age and experience. subsequent events favored the bolder spirits of Henry, the Lees,
			 Pages,
			 Mason Etc. with whom I went in all points. sensible however of the importance of unanimity among our constituents, altho’ we often wished to have gone faster, we slackened our pace, that our less
			 ardent colleagues might keep up with us: and they, on their part, differing nothing from us in principle, quickened their gait somewhat beyond that which their prudence might of itself have
			 advised,
			 and thus consolidated the phalanx which breasted the power of Britain. by this harmony of the bold with the cautious, we advanced with our constituents in undivided mass, and with fewer examples
			 of
			 separation than perhaps existed in any other part of the Union.
          I do not remember the topics of mr Henry’s argument: but those of his opposers were that the same sentiments had been expressed in the Address and Memorials of the preceding year session, to which an answer was expected and not yet recieved.  I well remember the cry of treason, the pause of mr Henry at the name of George the IIId and the presence of mind with which he closed his sentence, and baffled the charge vociferated.I do not think he took the position in
			 the middle of the floor which you mention. on
			 the contrary I think I recollect him standing in the very place which he continued afterwards habitually to occupy in the house.
          The censure of mr E. Randolph on mr Henry in the case of Philips, was without foundation. I remember the case, and took my part in it. Philips was a mere robber, who availing himself of the troubles of the times, collected a
			 banditti, retired to the Dismal swamp, and from thence sallied forth, plundering and maltreating the neighboring inhabitants, and covering himself, without authority, under the name of a British
			 subject. mr Henry, then Governor, communicated the case to me. we both thought the best proceeding would be by bill of attainder, unless he delivered himself up for trial within a given time. Philips was
			 afterwards taken; and mr Randolph being Attorney Genl and apprehending he would plead that he was a British subject, taken in arms, in support of his lawful sovereign, and
			 as a prisoner of war entitled to the protection of the law of nations,
			 he thought the safest proceeding would be to indict him at Common law as a felon & robber. against this I believe Philips urged the same plea; but was overruled and found guilty.
          I recollect nothing of a doubt on the re-eligibility of mr Henry to the government, when his term expired in 1779. nor can I concieve on what ground such a doubt could have been entertained; unless perhaps that his first election in June 1776. having
			 been
			 before we were nationally declared independant, some might suppose it should not be reckoned as one of the three constitutional elections.
          Of the projects for appointing a Dictator there are said to have been two. I know nothing of either but by hear-say. the 1st was in Williamsburg in Dec. 1776. the assembly had, the month before, appointed mr Wythe, mr Pendleton, George Mason, Thomas L. Lee and myself to revise the whole body of laws, & adapt
			 them to our new form of government. I left the House early in December to prepare to join the Committee at Fredericksburg, the place of our first meeting. what passed therefore in the House in December, I know not, and have not the journals of that session to look into. it is even possible that it was the absence of the members of this commee which encoraged the movers of a Dictatorship to hazard that enterprize.the 2d proposition was in June 81. at the Staunton session of the legislature. no trace of this last motion is entered on the journals of that date, which I have examined. this is a further proof that the silence of journals is no evidence against the fact of an abortive motion. among the names of the members found on the
			 journal of the Staunton session, are John Taylor of Caroline, Genl Andrew Moore, and Genl Edward Steevens of Culpeper now living. it would be well to ask information from each of them, that their errors of memory, or of feeling may be corrected by collation.
          You ask if I would have any objection to be quoted as to the fact of rescinding the last of mr Henry’s resolutions. none at all as to that fact, or it’s having been passed by a majority of one vote only; the scene being as present to my mind as that in which I am now writing. but I do not
			 affirm, altho’ I believe it was the 6th resolution.
          It is truly unfortunate that those engaged in public affairs so rarely make notes of transactions passing within their knolege. hence history becomes fable instead of fact. the great outlines may be true, but the incidents and colouring are according to the faith or fancy of the writer. had judge Marshal 
                  taken half the your pains in sifting & scrutinising facts, he would not have given to the world, as true history, a false copy of a record under his eye. Burke again has copied him, and being a second writer
			 on the
			 spot, doubles the credit of the copy. when writers are so indifferent as to the correctness of facts the verification of which lies at their elbow, by what measure shall we estimate their
			 relation of
			 things distant, or of those given to us thro’ the obliquities of their own vision? our records it is true, in the case under contemplation, were destroyed by the malice and Vandalism of the
			 British
			 military, perhaps of their government under whose orders they committed so much useless mischief. but printed copies remained as your examination has proved. those which were apocryphal then
			 ought
			 not to have been hazarded without examination. should you be able to ascertain the genuineness of the 6th and 7th resolutions, I would ask a line of information, to rectify or to confirm my own impressions respecting them. 
                  ever affectionately yours.
          Th:
            Jefferson
        